Dismissed and
Memorandum Opinion filed January 7, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00353-CV
____________
 
PATRICK WILLIAM KEYS AND ALL OTHER OCCUPANTS,
Appellants
 
V.
 
U.S. BANK, N.A. AS TRUSTEE, Appellee
 
 
 

On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 888488
 
 
 

MEMORANDUM
OPINION
            This is an appeal from a judgment signed April 24, 2007.  The
clerk’s record was filed on November 9, 2007.  The reporter’s record was filed January
12, 2009.  No brief was filed.
            On November 9, 2009, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before December 7, 2009, the Court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Yates,
Seymore, and Brown.